*731
ORDER

PER CURIAM.
AND NOW, this 16th day of September, 1997, it is ordered that Petitioner’s Petition for Allowance of Appeal is GRANTED; the order of the Superior Court affirming the order of the Court of Common Pleas of Philadelphia County transferring venue from Philadelphia County to Montgomery County is REVERSED; and this matter is REMANDED to the Court of Common Pleas of Philadelphia County for further proceedings consistent with this court’s opinion in Cheese-man v. Lethal Exterminators, Inc., No. 56 E.D. Appeal Docket 1996, and Forman v. Rossman, et al., No. 57 E.D. Appeal Docket